Response to Arguments
Applicant's arguments are moot in view of the allowance herein. 

Claim Rejections - 35 USC § 112

The previous 112 rejections directed at claims 1-11 and 13 are withdrawn in view of the amended claim language.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with  Joseph P. Mehrle on 2/2/21.

The application has been amended as follows: 

 
1. (currently amended) A method, comprising: 
authenticating, by executable instructions that execute on a hardware processor from a non-transitory computer-readable storage medium as a cross platform interlink manager, a user; 
registering, by the cross platform interlink manager, the user; 
acquiring, by the cross platform interlink manager during the registering, multiple accounts of the user, each account associated with transaction processing of the user and with only a particular one of multiple platforms , wherein each of the multiple platforms is distinct from one another and each is exclusively associated with a specific respective distinct online business system, and linking each of the multiple accounts and the corresponding specific online business system to the user; 
establishing, by the cross platform interlink manager, a global identity that links the user to each of the multiple accounts and the cross platform interlink manager; 
selected from one of the multiple platforms with second platform data of a second platform selected from another of the multiple platforms; 
linking, by the cross platform interlink manager, the first platform data with the second platform data in response to the authorization based on a first account from the multiple accounts associated with the user in the first platform and based on a second account from the multiple accounts associated with the user in the second platform by appending to a table, within the first platform, that includes the first platform data, appending the token to another table, within the second platform, that includes the second platform data 
aggregating, by the cross platform interlink manager, the first platform data and the second platform data based on the token and creating a federated repository of user transaction data having the first platform data and the second platform data, wherein the creating of the federated repository of the user transaction data occurs for each request associated with accessing the user's transaction data; 
providing, by the cross platform interlink manager, an interface with operations within the interface for interacting and custom viewing of the user transaction data from the federated repository; 
processing, by the cross platform interlink manager, customized queries provided through the interface by the user using the operations against the federated repository; and 
presenting, by the by the cross platform interlink manager, results from the processing of the customized queries within the interface.



generating by executable instructions that execute on a hardware processor from a non- transitory computer-readable storage medium as an interface manager, graph data from interlinked platform data obtained from two disparate and different platforms and maintained in a federated repository representing aggregated user transaction data from the two disparate and different platforms, 
wherein each of the two disparate and different platforms is distinct from one another and each is exclusively associated with a specific respective distinct online business system,

wherein generating further includes 
identifying each platform of a plurality of different accounts associated  with that specific online business system, and 

wherein the user is associated with [[a]] the plurality of different accounts, each of the plurality of different accounts associated with a corresponding transaction processing of the user and with only one of a particular one of the two disparate and different platforms; 






establishing a global identity that links the user to each of the plurality of different accounts ; 
obtaining  an authorization for linking first platform data of a first platform selected from one of the two disparate and different platforms with second platform data of a second platform  selected from another of the two disparate and different platforms; 
linking, by the hardware processor,   the first platform data with the second platform data in response to the authorization based on a first account from the multiple accounts associated with the user in the first platform and based on a second account from the multiple accounts associated with the user in the second platform by appending to a table, within the first platform, that includes the first platform data a token linked to the global identity of the user and by appending the token to another table, within the second platform, that includes the second platform data; 
aggregating  the first platform data and the second platform data based on the token and creating a federated repository of user transaction data having the first platform data and the second platform data, wherein the creating of the federated repository of the user transaction data occurs for each request associated with accessing the user's transaction data; 

producing, by the interface manager, metrics data for the interlinked platform data that represents the user transaction data within the federated repository; 

linking, by the interface manager, the metrics data to the graph data;

producing, by the interface manager, a dynamic interactive graph from the graph data and the metrics data and 

providing, by the interface data, the dynamic interactive graph as an interface on a device operated by the user; and 

exposing, by the interface manager, the dynamic interactive graph as the interface on the device for viewing an interaction by the user, 

wherein exposing further includes altering presentations provided within the interface based on user actions on the dynamic interactive graph based on the metrics data for the interlinked platform data.


13. (currently amended)   ) The method of claim 12, wherein generating further includes aggregating transactional data for the user from the two disparate and different platforms associated with two disparate and different lines of business that the user performs transactions with and responsive thereto the creating and maintaining the federated repository having the user transaction data. 
 18. (Currently Amended) A system, comprising: 
	a non-transitory computer-readable storage medium having executable instructions representing an authenticator/integrator service; a hardware processor; the authenticator/integrator service configured to:
 (i) execute on the hardware processor from the non-transitory computer-readable storage medium; 

(ii) obtain authorization for interlinking cross-platform data from a first platform and a second platform that is different and distinct from the first platform from a user during registration of the user for access to the authenticator/integrator service based on first user identifying data obtained from the user for first platform transactions of the user processed on the first platform and based on second user identifying data obtained from the user for second platform transactions of the user processed on the second platform, 

wherein the first user identifying data is a first user account utilized by the user in conducting first transactions only with a first online business system exclusively associated with the first platform, 

wherein the second user identifying data is a second user account utilized by the user in conducting second transactions only with a second online business system exclusively associated with the second platform, 

wherein the first user account is different and distinct from the second user account, and wherein the first online business system is different and distinct from the second online business system, 

(iii) interlink, by the hardware processor,  the cross-platform data by using a global identity assigned to the user to access first platform data associated with the user under the first user account in the first platform using the first online business system, and second platform data associated with the user under the second user account in the second platform using the second online business system, by appending a token, linked to a the global identity, to a table within the first platform that includes the first platform data and by appending the token to another table within the second platform that includes the second platform data 

(iv) create the cross-platform data upon each request of the user for the cross-platform data by aggregating the first platform data and the second platform data by respectively mining each of the first platform data and the second platform data using the token, 

and provide a dynamic interactive graph representing the cross-platform data as an interface exposed to a device operated by the user to permit the user to custom interact with the cross-platform data and custom view the cross-platform data from the interface on the device, 

and process custom-user queries provided by the user through the interface against the cross-platform data for user transactions processed on the first platform and the second platform.

Allowable Subject Matter
Claims 1-4 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance:   
The closest art is as follows:
https://www.fidelity.com/cash-management/faqs-full-view taken from https://web.archive.org archived on Jan 22, 2014 hereinafter Fidelity 1

https://www.fidelity.com/security/our-security-measures taken from https://web.archive.org archived on April 6, 2016 hereinafter Fidelity 2

https://scs.fidelity.com/webxpress/help/topics/learn_history.shtml#brokerage taken from https://web.archive.org archived on Oct 5, 2015 hereinafter Fidelity 3

	Lawless ( US 2007/0168228 hereinafter Lawless)
Dwan et al (US 8943027 hereinafter Dwan)

Fidelity 1,  Fidelity 2, and Fidelity 3  are each directed to a commercial product available for account holders at fidelity.com known as Full View.  Full View allows an account holder to choose one or more institutions other than fidelity and  provide associated credentials so that Full View may query each of the institutions and retrieve account holder specific data, such as financial data, that may be aggregated, presented, inter-acted with, and queried by the account holder. 

Lawless, in Fig 3, discloses  secondary database system 150 that gathers data from primary databases 110-140 to allow user interface 160 access to aggregated health information.  In [0061] Lawless discloses that logic 210 collects personal identifiers from a user account created in the secondary database and is able to query the primary databases 100 for data based on the identifiers. 

Dwan, in Fig 1, discloses  clients 102a and 102b each with access to  content management system 100 provided.  More particularly, in column 8 lines 37-46, Dwan discloses that content may be shared with one or more users by adding a respective account identifier to the table row associated with the content item.

With respect to claim 1, the prior art of record does not explicitly disclose in light of the other features recited in the independent claims, 

linking the first platform data with the second platform data by ….appending to a table, within the first platform, that includes the first platform data, a token linked to the global identity of the user and by appending the token to another table, within the second platform, that includes the second platform data with the token; 
 
aggregating, by the cross platform interlink manager, the first platform data and the second platform data based on the token and creating a federated repository of user transaction data having the first platform data and the second platform data


With respect to claim 12, the prior art of record does not explicitly disclose in light of the other features recited in the independent claims, 
linking the first platform data with the second platform data by ….appending to a table, within the first platform, that includes the first platform data, a token linked to the global identity of the user and by appending the token to another table, within the second platform, that includes the second platform data; 

aggregating  the first platform data and the second platform data based on the token and creating a federated repository of user transaction data having the first platform data and the second platform data

With respect to claim 18, the prior art of record does not explicitly disclose in light of the other features recited in the independent claims, 
interlink the cross-platform data by using a global identity to access first platform data and second platform data…  by appending a token, linked to a the global identity, to a table within the first platform that includes the first platform data and appending the token to another table within the second platform that includes the second platform  

 create the cross-platform data upon each request of the user for the cross-platform data by aggregating the first platform data and the second platform data by respectively mining each of the first platform data and the second platform data using the token, 


In particular,  the prior art does not teach an identifier, used to aggregated data from a plurality of other distinct systems by an aggregating system, appended to a table by the aggregating system, within each of the plurality of other distinct systems.  Lawless and Fidelity teach systems providing similar features.  Dwan teaches that a system may one or more client identifiers to a data record to enable sharing, but none of the art cited teaches an identifier for each of respective users appended to each of multiple distinct platforms by an aggregator to aggregate the data from each of the multiple platforms for each of the respective user.    

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A MCCOY whose telephone number is (313)446-6520.  The examiner can normally be reached on M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571 272 2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A MCCOY/Examiner, Art Unit 2431